Citation Nr: 0602903	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  04-09 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for status post anterior cruciate ligament tear 
reconstruction of the right knee.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1986 to 
December 1989.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in February 2005.  This matter was 
originally on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Juan, Puerto Rico.

FINDINGS OF FACT

1.  Since the effective date of service connection, only mild 
instability of the right knee has been shown.  

2.  X-rays on September 15, 2005, showed degenerative joint 
disease of the right knee, and the veteran has some 
limitation of motion of the right knee, along with complaints 
of pain.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected status post right anterior cruciate 
ligament reconstruction of the right knee, based on recurrent 
subluxation or lateral instability, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.71a, Diagnostic Code 5257 (2005).  

2.  The criteria for a separate 10 percent evaluation for 
degenerative joint disease of the right knee have been met as 
of September 15, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to:  prior rating decisions, the appellant's contentions, and 
VA examination reports dated in July 2003 and September 2005.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Pursuant to the Board's February 2005 Remand, the Appeals 
Management Center (AMC)/RO sent a letter to the veteran 
requesting that he submit any pertinent evidence in his 
possession and to either submit or provide the information 
and any necessary authorization to enable VA to obtain 
medical records not already in evidence.  In addition, a VA 
examination to determine the nature and extent of impairment 
of the veteran's service-connected right knee disability was 
conducted, and a statement of the case was issued.  Based on 
the foregoing actions, the Board finds that there has been 
compliance with the Board's February 2005 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for status post anterior cruciate ligament tear 
reconstruction of the right knee.  As such, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The veteran injured his knee in 1988 while in service; 
thereafter, he underwent anterior cruciate ligament repair.  
Service connection was established for status post anterior 
cruciate ligament tear reconstruction of the right knee.  The 
veteran's right knee disability is currently rated under 
Diagnostic Code (DC) 5257, other impairment of the knee.   

Under DC 5257, a knee impairment with recurrent subluxation 
or lateral instability is rated 10 percent when slight, 20 
percent when moderate, and 30 percent when severe.  38 C.F.R. 
§ 4.71a, DC 5257.  

The evidence of record shows only mild subluxation or 
instability in the right knee.  At the July 2003 VA 
examination, the examiner noted that the veteran's right knee 
was tender to palpation at inferior patella and medial 
condyle but physical examination demonstrated a negative 
anterior posterior drawer test, negative Lachman's test, 
negative valgus varus stress test, and negative McMurray's 
test.  

At the September 2005 VA examination, while the veteran 
reported always using a brace, the examiner noted that it was 
difficult to evaluate the veteran for medial, lateral and 
posterior instability because he was putting resistance to 
examiner and examination.  The examiner noted that there was 
no visual subluxation or dislocation, effusion, edema, or 
redness of the knee.  The examiner noted mild instability of 
anterior/posterior.

With medical evidence recording only mild instability, a 
rating higher than 10 percent simply cannot be granted under 
Diagnostic Code 5257.  Subluxation of the patella is 
"incomplete or partial dislocation of the knee cap."  
Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)).  This is not shown by the medical evidence.

When evaluating the symptoms under diagnostic code 5257, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 regarding the 
effects of functional loss due to pain do not apply, as that 
diagnostic code is not based on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  

The veteran is entitled to be rated under the diagnostic code 
which allows the highest possible evaluation for the clinical 
findings shown on objective examination.  There are other 
Diagnostic Codes relating to knee disorders, such as 
Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 
5258 (dislocated semilunar cartilage), Diagnostic Code 5259 
(removal of semilunar cartilage, symptomatic), Diagnostic 
Code 5262 (impairment of the tibia and fibula) and Diagnostic 
Code 5263 (for genu recurvatum).  The criteria of Diagnostic 
Code 5262, for impairment of the tibia and fibula, are not 
applicable in this case since the evidence of record does not 
indicate the left knee disability is manifested by malunion 
or nonunion of the tibia and fibula.  The criteria of 
Diagnostic Code 5256, for ankylosis, also are inapplicable in 
this case because the evidence of record does not indicate 
the veteran's left knee disability is manifested by 
ankylosis.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  The veteran is able to move 
his right knee, albeit with some limitation, so it is clearly 
not ankylosed.  Diagnostic Code 5259 provides for a 10 
percent rating for the removal of semilunar cartilage that is 
symptomatic.  A 10 percent rating is the highest evaluation a 
veteran may receive under this Diagnostic Code.  Thus, the 
veteran is not entitled to an increased evaluation pursuant 
to these Diagnostic Codes

That does not, however, end the inquiry.  Separate disability 
ratings may be assigned for distinct disabilities resulting 
from the same injury so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition. See Esteban v. Brown, 
6 Vet. App. 259, 262 (1994).  The VA Office of General 
Counsel has provided guidance concerning increased rating 
claims for knee disorders.  The General Counsel stated that 
compensating a claimant for separate functional impairment 
under Diagnostic Code 5257 and 5003 does not constitute 
pyramiding. See VAOPGCPREC 23-97 (July 1, 1997).  In this 
opinion, the VA General Counsel held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a 
separate rating must be based upon additional disability.  
Additionally, in VAOPGCPREC 9-98, the VA General Counsel held 
that if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5003 (degenerative arthritis) and DC 5010 (traumatic 
arthritis).  

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Separate ratings may be awarded for limitation of 
flexion and limitation of extension of the same knee joint.  
VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004). 

Limitation of a leg (knee) flexion is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  

Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  38 
C.F.R. § 4.71a, DC 5261.  

The July 2003 VA examination disclosed full extension and 
flexion limited to 120 degrees with pain at the end of 
flexion.  The September 2005 VA examination demonstrated 
flexion from zero to 30 degrees active and from zero to 95 
degrees passive and extension from 30 degrees.  The examiner 
noted that although range of motion demonstrated was 
incompatible with walking, the veteran could walk unaided 
with a normal gait cycle and with a pain free facial 
expression.  It was observed that while sitting on the chair 
the veteran had a functional range of motion of the right 
knee with visual knee flexion from zero to 95 degrees and 
complete extension walking with a pain free expression on his 
face.

It is important to note the veteran's lack of full 
cooperation and effort and his failure to give his maximum 
possible effort to try and demonstrate the actual range of 
motion.  Due to his lack of cooperation, the results of the 
September 2005 VA examination are invalid because the 
examination was severely compromised as a result.  Indeed, 
even the VA examiner acknowledged as much, himself.  As there 
are inconsistencies between the results of the range of 
motion studies conducted in July 2003 and those conducted 
during the September 2005 VA examination, at least insofar as 
flexion and extension, the current limitation of motion in 
the veteran's right knee mostly remains unknown due to a 
combination of his lack of cooperation and likely malingering 
and embellishment.  This, in turn, is essentially tantamount 
to a complete failure to report for the examination of his 
condition, although physically present, his lack of a genuine 
effort did not allow for the proper conducting of those 
examinations, which has extremely dire consequences.  When 
this occurs, the regulations are quite clear; the claim shall 
be denied.  See 38 C.F.R. § 3.655.

However, in spite of the veteran's lack of full cooperation 
during the September 2005 VA examination, the fact is that x-
rays of the veteran's right knee on September 15, 2005, 
revealed post surgical changes and mild degenerative joint 
disease.  Although the current examination is perhaps of 
limited reliability, there was at least some limitation of 
motion on the prior VA examination, and the veteran also 
complained of painful motion on the current examination.  
Therefore, based on the results of x-rays of the veteran's 
right knee, an additional 10 percent is warranted.  Since the 
range of motion findings from the 2005 examination are not 
reliable, the Board will not use those findings to assign a 
rating higher than 10 percent based on greater limitations of 
motion.

In addition, the Board considers that the assignment of a 
separate 10 percent disability evaluation for degenerative 
joint disease alongside the existing 10 percent evaluation 
for instability fully contemplates the disability at issue.  
Additional functional loss to warrant an increased evaluation 
based on 38 C.F.R. §§ 4.40, 4.45, 4.59 is not demonstrated.  
The most recent VA examination showed no evidence of 
functional loss despite the veteran's complaints.  That is, 
there is no disuse atrophy present, and his leg remains 
muscled.  There was no edema or effusion. 

In light of the evidence of record, it is the determination 
of the Board that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for mild 
instability and that the evidence supports a separate 10 
percent evaluation for noncompensable limitation of motion of 
the right knee due to arthritis.  As noted above, under 
Fenderson, staged ratings can be assigned if warranted by the 
medical evidence.  In this case, there is no medical evidence 
showing arthritis prior to the x-rays taken on September 15, 
2005.  Arthritis is, by its nature, a condition that can only 
be diagnosed by x-rays, so the Board cannot simply assume 
that the veteran had arthritis prior to that date.  
Therefore, the separate 10 percent rating for arthritis is 
assigned as of September 15, 2005, since that is the date the 
medical evidence showed the criteria for an additional rating 
were met.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

The VCAA notice requirements have been satisfied by virtue of 
letters sent to claimant in April 2003 and March 2005.  The 
March 2005 letter specifically advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and of his and VA's respective duties for 
obtaining evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was specifically told that it was his 
responsibility to support the claim with appropriate 
evidence.  The claimant has not alleged that VA failed to 
comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decision on appeal, the statement of 
the case (SOC), and the supplemental statement of the case 
(SSOC), he was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the SOC.  

The RO's 2005 letter specifically advised the claimant to 
provide any relevant evidence in his possession.  Therefore, 
when considering the notification letter, the rating decision 
on appeal, and the statement of the case (SOC), as a whole, 
the Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to these 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  



The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the issue 
on appeal arises from a notice of disagreement as to the 
initial rating assigned to the veteran's right knee 
disability, and as such, represent a "downstream" issue as 
referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary 
published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent 
opinion of VA's General Counsel that is binding on the Board 
(see 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion 
states that if, in response to notice of its decision on a 
claim for which VA has already given the 38 U.S.C. § 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, 38 U.S.C. § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly-raised issue.  Therefore, the April 
2003 notice letter for the issue of service connection, which 
preceded the July 2003 rating decision, satisfies the timing 
element of the Pelegrini decision for the veteran's claim on 
appeal.    

Even if this were not a "downstream" element case, the lack 
of notice of the evidence needed to warrant a higher rating 
prior to the AOJ's initial adjudication of the service 
connection claim was not prejudicial to the veteran.  This is 
because he was provided additional VCAA notice on March 2005, 
specific to his claim for a higher rating, and given an 
opportunity to respond to that notice.  His claim was then 
reconsidered by the RO following the notice in the October 
2005 supplemental statement of the case.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  The purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  In fact, there is no indication that 
he currently receives any outpatient treatment for his knee 
disorder, so there is no indication records exist that VA 
should obtain.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The claimant was afforded medical examinations to assess the 
severity of is right knee disability.  There is no evidence 
showing his knee disability has worsened since the last 
examination, and in light of his explicit lack of cooperation 
during that examination, ordering additional examinations 
would be pointless.

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claim in this 
decision.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected status post anterior cruciate ligament 
tear reconstruction of the right knee is denied.

A separate 10 percent evaluation for degenerative joint 
disease of the right knee with noncompensable limitation of 
motion is granted effective from September 15, 2005, subject 
to the laws and regulations governing payment of monetary 
benefits. 



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


